Case 1:20-cv-01710-BAH Document 9-5 Filed 06/26/20 Page 1 of 3




Exhibit B
6/26/2020                                     Case 1:20-cv-01710-BAH      Document
                                                               Open Technology             9-5 ofFiled
                                                                               Fund Mail - Notice       06/26/20
                                                                                                  Emergency            Page 2 of 3
                                                                                                            OTF Board Meeting



                                                                                                                                            Lauren Turner <lauren@opentech.fund>



  Notice of Emergency OTF Board Meeting
  1 message

  Lauren Turner <lauren@opentech.fund>                                                                                                                     Tue, Jun 16, 2020 at 4:30 PM
  To: OTF Board <otf-board@opentech.fund>
  Cc: Libby Liu <libby@opentech.fund>, Laura Cunningham <laura@opentech.fund>, Heidi Pilloud <heidi@opentech.fund>

    Dear Chairman Weinstein and OTF Board Members,

    Pursuant to OTF Corporate Bylaws Section 6.6 (pasted below for reference), OTF has scheduled an Emergency Meeting at the request of 4
    Directors for Wednesday, June 17, 2020 at 4:30 pm EDT. The meeting will be held virtually. Please note the call-in details below and the
    proposed agenda attached.

              6.6 Emergency Meetings
              Upon the occurrence of urgent circumstances and request of the Chair or one less than a majority of Directors, an
              emergency meeting may be convened upon twenty-four (24) hours’ notice by telephonic or electronic means to each
              Director, which shall specify the date, time, and place of the meeting. The emergency meeting may be conducted in
              person, by telephone, or other appropriate means, and may be held within or without the District of Columbia.

    Items noticed to be taken up are:

    Resolution appointing Laura Cunningham to be named “INTERIM CEO” in addition to President for the period beginning with CEO Liu’s
    separation from the corporation and the appointment of a full-time CEO for the OTF Corporation.

    Resolution officially directing the OTF Corporation to engage outside subject matter counsel to provide advice and legal counsel to OTF
    Corporate Board members on the application of USAGM CEO Pack’s “freeze” under USG Grant law, rules and regulations and to clarify the legal
    authorities of the USAGM CEO vis a vis the OTF Corporate Board of Directors.

    Call in Details

    Meeting ID to join by computer/video
    meet.google.com/ana-zzas-iob
    Phone Numbers to join by phone
    (US)+1 470-485-3476
    PIN: 485 573 654#
https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-a%3Ar-1791416356579975421%7Cmsg-a%3Ar2575017260513504704&simpl=msg-a%3Ar2575017260513504704&mb=1    1/2
6/26/2020                                     Case 1:20-cv-01710-BAH      Document
                                                               Open Technology             9-5 ofFiled
                                                                               Fund Mail - Notice       06/26/20
                                                                                                  Emergency            Page 3 of 3
                                                                                                            OTF Board Meeting


    Kindly advise if you will join.

    Sincerely yours,

    Lauren



    --
    Lauren Turner
    General Counsel
    Open Technology Fund
    lauren@opentech.fund
    Ph/Signal: +1 202.492.0652




            OTF Bd Agenda_June 17.pdf
            47K




https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-a%3Ar-1791416356579975421%7Cmsg-a%3Ar2575017260513504704&simpl=msg-a%3Ar2575017260513504704&mb=1   2/2
